 In the Matter of ACME BOOT MANUFACTURING COMPANY,INC., EM-PLOYERandCREIGI3TON NEAL, PETITIONERCase No. 10-RD-10.-Decided February 07,1948Mr. Joseph Martin,of Nashville, Tenn., andMr. Sidney Cohn,ofClarksville, Tenn., for the Employer.GoodlettcCGoodlett,byMr. Collier Goodlett,of Clarksville, Tenn.,for the Petitioner.Mr. F. N. Dickenson,of Memphis, Tenn., for the Union.DECISIONANDDIRECTION OF ELECTIONUpon ii petition for decertification duly filed, hearing in this casewas held at Clarksville, Tennessee, on December 8, 1947, before FrankH. Stout, hearing officer.'The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.At the hearing the Union moved to dismiss the petition on variousgrounds.For the reasons hereinafter stated, the motion is herebydenied.The Union's request for oral argument is denied inasmuchas the record, in our opinion, adequately presents the issues and posi-tions of the parties.Upon the entire record in the case, the Board makes the following :FINDINGS or FACT1.THE BUSINESS OF THE EMPLOYERThe Acme Boot Manufacturing Company, Inc., a Tennessee cor-poration, is engaged in the manufacture of leather cowboy boots atits plant in Clarksville, Tennessee.During the past year the Em-ployer purchased raw materials, consisting principally of leather,valued in excess of $1,000,000, of which more than 90 percent orig-1Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theNational Labor Relations Board hasdelegatedits powers in connectionwith thiscase to athree-man panel consisting of the undersigned Board Members[Houston, Reynolds, andGray].76 N. L. R. B., No. 62.441 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmated outside the State of Tennessee.During this same period theEmployer sold finished products valued in excess of $1,000,000, ofwhich approximately 90 percent was shipped to points outside theState of Tennessee.The Employer admits and we find that it is engaged in commercewithin the meaning of the Act.H. THE PARTIES INVOLVED 2The Petitioner, an employee of the Employer, asserts that the Unionis no longer the representative of the Employer's employees as definedin Section 9 (a) of the Act.United Rubber, Cork, Linoleum & Plastic Workers of America,herein called the Union, is a labor organization affiliated with theCongress of Industrial Organizations, claiming to represent employ;ees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn September 5, 1946, the Union was certified as the bargainingrepresentative of employees of the Employer.3Thereafter, the partiesexecuted a collective bargaining contract which expired on November30, 1947.On September 30, 1947, the Petitioner, by letter, notified the Em-ployer that it represented a majority of employees at the plant, andrequested an election to determine whether the Union should be "de-certified" as the bargaining representative of the Employer's employ-ees.The Employer apparently made no reply to this letter. There-after, on October 13, 1947, the Petitioner filed the petition in thisproceeding.At the hearing the Union moved to dismiss the petition on theground that its certification of September 5, 1946, constitutes a barto a present election. In support of its position, the Union urges thatthe Board in its recent decision in theReed Boller Bitcase 4 estab-lished a policy guaranteeing certifications for a period of 2 years.Wedo not agree.The Board held in that case that, in the interests ofpromoting stability of industrial relations, it would not interferewith bargaining relations secured by collective bargaining agreementsof 2 years' duration. In the instant case no such contract exists.Accordingly, we find no merit in this contention.2 ']'he Tinton moved to dismiss the petition on the ground that the Petitioner had failedto comply with Section 9 (f) and (h) of the Act. Inasmuch as the provisions relating tocompliance under Section 9 (f) and (h) of the Act are clearly applicable only to labororganizations, we find no merit in the Union's contention.3 70 1j,1+, R B 11994Matter of Reed Roller Bit Company,72 N. L. R. B. 927. ACME BOOT MANUFACTURING COMPANY, INC.443Arguing that more than 10 days had elapsed between the Peti-tioner's notice to the Employer and the filing of the petition in thisproceeding, the Union urges further, that the petition herein shouldbe dismissed under the doctrine enunciated in theGeneral ElectricX-RaycasesBut unlike the facts in that case, no collective bargain-ing agreement was executed in this interval.We, therefore, find nomerit in this contention.We find that a question affecting-commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the agreement of,theparties at the hearing, that all production and maintenance employeesof the Employer, excluding office and clerical employees,sales em-ployees, guards, professional employees, and all supervisors, as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Acme Boot Manufacturing Com-pany, Inc., of Clarksville, Tennessee, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Tenth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules andRegulations-Series 5, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding those em-ployees who have since quit or been discharged for cause and who havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented byUnited Rubber, Cork, Linoleum & Plastic Workers of America, CIO,for the purposes of collective bargaining.r,Matter of Gene, at Electric X-Ray Corporation,67 N L. R B. 997.